Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-12, 14, 16 and 18-20 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Jeal et al. (US 4765010).
Regarding Claim 1, Jeal discloses a rivet 180 for fastening workpiece members 152, 153, the rivet 180 comprising: a body 184 comprising a shank 16 extending in a first, longitudinal direction and a head 18 extending in a second, substantially transverse direction, the head 182 being radially enlarged relative to the shank 16 (See figure 7), a bore 22 being defined through the shank 16 and the head 18; and a stem 186 comprising a main longitudinal portion arranged for insertion into said bore 22 (See figure 8), and an enlarged portion arranged for radially expanding the shank when the enlarged portion is forced into said bore 22 to fasten the 
Regarding Claim 2, Jeal discloses the main longitudinal portion of the stem 186 comprises at least one stem locking feature 110-116 to facilitate the engaging of the head 18 of the body 184 of the rivet 180 with the stem 186, and the body includes a connection point (not labeled, see figure 1 near numeral 50) between the head 18 and the shank 16 (Col. 11, Lines 1-30 and Col. 13, Lines38-47, Figs. 1-9).
Regarding Claim 3, Jeal discloses the at least one stem locking feature 110 comprises a stem shoulder and/or a stem groove (Col. 8, Lines 59-63, Figs. 1 and 2); and the displacement is about the point (See Figures 7-9).
Regarding Claim 4, Jeal discloses the head 18 of the body 184 of the rivet 180 comprises at least one body locking feature 46 to facilitate the engaging of the head 18 of the body 184 of the rivet 180 with the stem 186 (Col. 5, Lines 26-34 and Col. 13, Lines 48-66, Figs. 1 and 7-9).
Regarding Claim 5, 
Regarding Claim 6, Jeal discloses said head 18 has an outer curved or domed profile (See Figures7-9).
Regarding Claim 7, Jeal discloses said head 18 has a flat or curved under-head contact surface 50 for abutment against a corresponding respectively flat or curved surface of one of the work-piece members 150 (Col. 5, Lines44-48 and Col. 13, Lines54-56, Figs, land 7).
  Regarding Claim 8, Jeal discloses said displacement comprises pivoting of at least a portion of the head 18 around a region of the head 18 constrained between a surface of one of the work-piece members 152, 153 and an outer rim of a tool for setting the rivet 180 (Col. 13, Lines 48-66).
Regarding Claim 9, Jeal discloses at least a substantial portion of the head 18 undergoes yielding to enable said displacement to lock the stem 186 in place relative to the body 184 and/or the work-piece members 150 (Col. 13, Lines 48-66, Figs. 7-9).
Regarding Claims 10 and 11, Jeal discloses the body 184 is formed as a single piece and/or is made of steel and the steel is in an annealed condition (Col. 4, Lines 47-53).
Regarding Claim 12, Jeal discloses the stem 186 is formed as a single piece and/or is made from steel (Col.4, Lines 58-61).
 Regarding Claim 14, Jeal discloses the body shank 16 has a plain cylindrical outer profile or is splined (See Figures 1 and 7).
Regarding Claim 16, 
Regarding Claim 18, Jeal discloses a method of fastening work-piece members 150 using a rivet 10, 180 comprising a body 184 having a shank 16 extending in a first, longitudinal direction and a head 18 extending in a second, substantially transversal direction, the head 18 being radially enlarged relative to the shank 16 (see Figure 1); a bore 22 being defined through the shank 16 and the head 18 of the body 184, and a stem 186 having a main longitudinal portion arranged for insertion into said bore 22, and an enlarged portion 32, 120 arranged for radially expanding the shank 16 (Col. 4, Lines47-64 and Col. 6, Lines 8-17, Figs. 1-3), the method comprising: inserting the rivet 180 into respective apertures formed in the work-piece members 150; forcing the enlarged portion 32, 120 into said bore 22 to fasten the work-piece members 150; and deforming the shank 16 and displacing the radially enlarged, substantially transverse head 18 of the body 184 of the rivet 10, 180 relative to the shank 16 to engage with the stem 14, 186 to lock the stem 14, 186 in place relative to the body 184 and/or the work-piece members 150 (Col. 10, Line 1-Col. 11, Line44 and Col. 13, Lines 48-66, Figs. 1-9). The stem 186 and work-piece members 150 of the cited embodiment of figures 7-9 is the same as the stem 14 and work-piece members of embodiment of figures 1-6 (Col. 13, Lines 38-47).
Regarding Claim 19, 
Regarding Claim 20, Jeal discloses the step of displacing the head 18 of the body 184 relative to the shank 16 to engage with the stem 186 to lock the stem 186 in place relative to the body 184 and/or the work-piece memberl50 is performed immediately subsequently to, and as a result of a continuation of a same action responsible for, the step of forcing the enlarged portion 32,120 into the bore 22 to fasten the work-piece members 150 (Col.10, Line 44-Col. 11, Line 20 and Col. 13, Lines 48-65, Figs. 3-5 and 7-9).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeal et al. (US 4765010), as applied to claim 12, in view of Wright (US 4904133).
Regarding Claim 13, Jeal does not explicitly disclose the steel is in a hardened condition.
Wright discloses a rivet 10 for fastening work-piece members 40, the rivet 10 comprising: a body 14 comprising a shank 30 extending in a first, longitudinal direction and a head 32 extending in a second, substantially transversal direction, a bore 36 being defined through the shank 30 and the head 32; and, a stem 22 comprising a main longitudinal portion arranged for insertion into said bore 36; the stem 22 is formed as a single piece and/or .
Claim 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeal et al. (US 4765010), as applied to claim 14, in view of Schneider et al. (US 2014/0286725).
Regarding Claim 15, Jeal does not explicitly disclose the body shank includes a voided section.
Schneider discloses a rivet 10 for fastening work-piece members 35, 36, the rivet 10 comprising: a body 11 comprising a shank 13 extending in a first, longitudinal direction and a head 15 extending in a second, substantially transversal direction, a bore 14 being defined through the shank 13 and the head 15; and, a stem 12 comprising a main longitudinal portion arranged for insertion into said bore 14 (Par. 0019, Fig. 1); the body shank 13 has a plain cylindrical outer profile 20, or is splined; and the body shank 13 includes a voided section 22 (Par. 0024, Figs. 1 and 2), for the benefit of increasing strength and preventing radial expansion of a portion of the body shank 13 (Par. 0024). It would have been obvious to one of ordinary skill in the art to modify the invention of Jeal by utilizing a rivet having a body shank that includes a voided section, as disclosed by Schneider, for the benefit of increasing strength and preventing radial expansion of a portion of the body shank.
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Jeal et al. (US 4765010), as applied to claim 1, in view of Davies et al. (US 8096742).
Regarding Claim 17, Jeal does not explicitly disclose said work-piece further includes a curved surface for abutment with the head of the body of the rivet.
Davies discloses a rivet 33, 35 for fastening work-piece members 37, the rivet 33, 35 comprising: a body 33 comprising a shank 51 extending in a first, longitudinal direction and a head55 extending in a second, substantially transversal directions bore 59 being defined through the shank51 and the head 55; and, a stem 35 comprising a main longitudinal portion arranged for insertion into said bore 59; and said work-piece further includes a curved surface 43 for abutment with the head 55 of the body 33 of the rivet33, 35 (Col.3, Lines 27-49, Figs. 1-4), for the benefit of fitting the head 55 of the body 33 with the work pieces37 (Col.4, Lines 54-60). It would have been obvious to one of ordinary skill in the art to modify the invention of Jeal by utilizing a work-piece that further includes a curved surface for abutment with the head of the body of the rivet, as disclosed by Davies, for the benefit of fitting the head of the body with the work pieces.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAYAN SALONE whose telephone number is (571)270-7739. The examiner can normally be reached M-F 9-60 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/BAYAN SALONE/Primary Examiner, Art Unit 3726